Dillon, J.P.
(dissenting). I part company with the majority over the conclusion that any erroneous admission into evidence of the statements from September 22, 2006, and September 23, 2006, constituted error mandating a reversal of the defendant’s conviction. In my view, the evidence of the defendant’s guilt, including the consistent testimony of five nonpolice witnesses who each connected the defendant to the commission of the crime, was overwhelming, and there was no reasonable possibility that the error contributed to the defendant’s conviction. While some of the witnesses had entered into cooperation agreements with the prosecution, this fact, of which the jury was aware, did not render their testimony incredible (see People v Dennis, 223 AD2d 599, 600 [1996]), especially when considered cumulatively (see People v Thompson, 75 AD3d 760, 763 [2010]). Accordingly, any error in admitting the aforesaid statements into evidence was harmless beyond a reasonable doubt (see People v Paulman, 5 NY3d 122, 134 [2005]; People v Crimmins, 36 NY2d 230, 241-242 [1975]; People v Zalevsky, 82 AD3d 1136, 1138 [2011]; People v Rhodes, 49 AD3d 668, 669 [2008]).
Florio and Leventhal, JJ., concur with Chambers, J.; Dillon, J.P., dissents in a separate opinion.
Ordered that the judgment is reversed, on the law, that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials is granted, and a new trial is ordered.